                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                       f:itco
                           MISSOULA DIVISION
                                                                       APR
                                                                              IO 20fp
                                                                   Cfertc              "
                                                                     ~IJ.s
                                                                     -.VV'ICt . ~Irie/
                                                                                fk

                                                                         Ali.~~nt. Court
                                                                         -..~,a ctna
 MICHAEL A. FROST,                                  CV 15-124-M-DWM

                 Plaintiff,

      v.                                                   ORDER

 BNSF RAILWAY COMPANY,

                  Defendant.


      Defendant moves for the admission of Gillian Dale to practice before this

Court in this case with Keith M. Goman to act as local counsel. Ms. Dale's

application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant's motion to admit Gillian

Dale pro hac vice (Doc. 165) is GRANTED on the condition that Ms. Dale shall do

her own work. This means that Ms. Dale must do her own writing; sign her own

pleadings, motions, and briefs; and appear and participate personally. Counsel

shall take steps to register in the Court's electronic filing system ("CM-ECF").

Further information is available on the Court's website, www.mtd.uscourts.gov, or

from the Clerk's Office.




                                          1
       IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Dale, within fifteen (15) days of the date of this Order, files a notice

acknowledging: ( 1) her admission under the terms set forth above; and

(2) compliance with Montana Rule of Professional Conduct 8.5 (requiring

certification to the Montana State Supreme Court and State Bar of Montana). See

L.R. 83 .1 (d)(3 )(J).
                          C.
       DATED this        JO    day of April, 2019.




                                             2
